Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 1 of 7 PagelD #:7

2120—Served 2121 - Served FILED

 

2220 - Not Served 2221 - Not Served 6/12/2019 3:19 PM
2320; Served By Mail 2321 - Served by Mail ~“. DOROTHY BROWN
2420 - Served by Publication 2421 - Served by Publication CIRCUIT CLERK
SUMMONS SUMMONS (Rev.12/22/92) CCG-1 COOK COUNTY, IIL
jean —20591.006520
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
COUNTY DEPARTMENT, LAW DIVISION 5393923
PAUL TORGERSEN. )
)
Plaintiff,
ve ) No. 20191006520
) SHERIFF PLEASE SERVE:
SIEMENS BUILDING TECHNOLOGIES, INC., ) CT Corporation, Registered Agent for
SIEMENS INDUSTRY, INC., ) SIEMENS CORPORATION
SIEMENS CORPORATION, ) 208 South LaSalle Street, Suite 814
SIEMENS ENERGY & AUTOMATION, INC. ) Chicago, IL 60604
)
Defendants, )
SUMMONS

To each defendant: SIEMENS CORPORATION

YOU ARE SUMMONED and required to file an answer to the complaint in this case, a copy of whichis hereto
attached, or otherwise file appearance, in the office of the Clerk of this Court (located in the Richard J. Daley
Center, 50 W. Washington St., Room 801, Chicago, Illinois 60602) within 30 days after service of this summons, not
counting the day of service. IF YOU FAIL TO DO SO, A JUDGMENT BY DEFAULT MAY BE ENTERED AGAINST
You FOR THE RELIEF ASKED IN THE COMPLAINT.

E-filing is now mandatory for documents in civil cases with limited exemptions. To efile, you must first create an
account with an e-filing service provider. Visit https://efile.illinoiscourts.gov/service-providers.htm to learn more
and to select a service provider. If you need additional help or have trouble e-filing, visit

http://www. illinoiscourts.gow/F AQ/gethelp.asp.

To the officer:
This summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
endorsed. TS RR: OS OE 6 EE: RO: SSA RO
=DocketDate>> DOROTHY BROWN

» 2019

WITNESS,

 

Daniel H. Streckert, Esq.

GWC Injury Lawyers LLC

Attorney for Plaintiffs

One East Wacker Drive, #3800

Chicago, Illinois 60601

Telephone: 312/464-1200

Atty. No. 63626

Email: dstreckert(@gwelaw.com

**Service by Facsimile Transmission will be accepted at

 

 

(Area Code) (Facsimile Telephone Number)
DOROTHY BROWN, CLERK OF THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

[1 789846/1)

 

 
Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 2 of 7 PagelD #:7

12-Person Jury
1 4
FILED
6/12/2019 3:19 PM
- | DOROTHY BROWN
CIRCUIT CLERK
. #63626 DHS/1 COUNTY, IL
IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS — 29191006520
COUNTY DEPARTMENT, LAW DIVISION 5363923
PAUL TORGERSEN.

Plaintiff,
vs.
NO; 2019L006520
SIEMENS BUILDING TECHNOLOGIES, INC.,
SIEMENS INDUSTRY, INC.,

ed

SIEMENS CORPORATION, JURY DEMAND
SIEMENS ENERGY & AUTOMATION, INC.
Defendants.
COMPLAINT AT LAW

NOW COMES the Plaintiff, Paul Torgersen, by and through his attorneys GWC
Injury Lawyers LLC, and complaining of the Defendants, Siemens Building Technologies,
Inc., Siemens Industry, Inc., Siemens Corporation and Siemens Energy & Automation,
Inc., alleges as follows:

1. On and before June i4, 2017, the Defendants, Siemens Building
Technologies, Inc., Siemens Industry, Inc., Siemens Corporation and Siemens Energy &
Automation, Inc. were in charge of the erection and construction project located at Adlai
E. Stevenson High School, in the City of Lincolnshire, County of Lake and State of Ilinois.

2. At the aforementioned time and place, the Plaintiff's decedent was an
electrician employed by LLD Electric on said project in the furtherance of the aforesaid
work.

3. At the aforesaid time and place, and prior thereto, the Defendants, Siemens
Building Technologies, Inc., Siemens Industry, Inc., Siemens Corporation and Siemens
Energy & Automation, Inc., individually and through their agents, servants and/or

[1788540/1) 1

 
Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 3 of 7 PagelD #:7

.

.

employees was present during the course of such erection and construction. The
Defendants participated and coordinated in the work being done and designated various
work methods, maintained and checked work progress and participated in scheduling of
the work and the inspection of the work. In addition thereto, at that time and place, the
Defendants had the authority to stop the work, refuse the work and materials and order
changes in the work.

4. At the aforesaid time and place, and prior thereto, the Defendants, Siemens
Building Technologies, Inc., Siemens Industry, Inc., Siemens Corporation and Siemens
Energy & Automation, Inc., placed and operated, or caused to be placed and operated,
temporary work platform/a ladder that was employed in furthermore of the work.

5. The Defendants, Siemens Building Technologies, Inc., Siemens Industry,
Inc., Siemens Corporation and Siemens Energy & Automation, Inc., had a duty to
exercise reasonable care in their control of the construction site and work being done
thereon to prevent injury to those engaged in work upon said construction site and
specifically, the Plaintiff.

6. At said time and place, the Plaintiff, in the course of his employment, was
working at or near a VAV box located at the building on a temporary work platform, a
ladder, elevated by the use of the aforesaid ladder.

7. At said time and place, Paul Torgersen was caused to fall from said ladder.
Due to the unreasonable dangerous condition of the work site, including the live electrical
wiring in the area at or near the VAV box where Plaintiff was required to work.

8. The Defendants, Siemens Building Technologies, Inc., Siemens Industry,
Inc., Siemens Corporation and Siemens Energy & Automation, Inc., by and through their

[1788540/1] 2
Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 4 of 7 PagelD #:7

' °
agents, servants and/or employees, became guilty of one or more of the following careless

and negligent acts and/or omissions:

a) Carelessly and negligently failed to de-energize the electrical wires at
or near the VAV box and/or HVAC the Plaintiff was working on
required by OSHA 1926, section 416;

b) Failed to require, direct, instruct, or ensure that the subcontractor de-
energize the wires at or near the VAV box and/or HVAC unit the
Plaintiff was working on as required by OSHA 1926, section 416;

c) Failed to require, direct, instruct, or ensure that the exposed electrical
wires were protected and/or guarded near the VAV Box and/or HVAC
unit in which Plaintiff was working on so as not to cause to injury
Plaintiff;

d) Failed to require, direct, instruct, or ensure that the entire electrical

was locked out and tagged out so as to prevent the

unanticipated transfer of electrical power from the system to its wires
and the Plaintiff.

e) Failed to make a reasonable inspection of the premises and the
electrical components and the work being done thereon, when the
Defendant knew, or in the exercise of ordinary care should have
known, that said inspection was necessary to prevent injury to the
Plaintiff:

f) Carelessly and negligently failed to provide electrical protective
equipment when working in area with potential electrical hazards as
required by OSHA 1910, section 335;

g) Improperly operated, managed, maintained and controlled the
aforesaid construction, maintenance, and/or inspection near the
electrical wires so that as a direct and proximate result thereof, the
Plaintiff was injured;

h) Failed to provide the Plaintiff with a safe place within which to work;

i) Failed to warn the Plaintiff of the dangerous conditions that existed
when the Defendants knew, or in the exercise of ordinary care should

have known, that said warning was necessary to prevent injury to the
Plaintiff; :

(1 788540/1) 3

 
Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 5 of 7 PagelD #:7

a

r

j) Failed to provide adequate safeguards to prevent the Plaintiff from
injury while working upon said premises;

k) Failed to insure that the proper materials, methods and procedures
were utilized in the service and maintenance of the electrical wires
near the VAV box and/or HVAC the Plaintiff was working on so as not
to cause the Plaintiff to be injured.

1) Failed to supervise, plan, set up, establish and control the job so as to
sr dhe requisite safety measures existed for the Plaintiff to perform

9. As a direct and proximate result of one or more of the aforesaid careless and
negligent acts of the Defendants, Siemens Building Technologies, Inc., Siemens Industry,
Inc., Siemens Corporation and Siemens Energy & Automation, Inc., the Plaintiff fell from
the aforementioned ladder after being electrocuted thereby sustaining severe injuries.

10. Asa direct and proximate result of one or more of the aforesaid careless and
negligent acts and/or omissions of the Defendants, the Plaintiff, Paul Torgersen, then and
there sustained severe and permanent injuries both externally and internally, and was and
will be hindered and prevented from attending to his usual duties and affairs, and has lost
and will in the future lose the value of that time as aforementioned. Plaintiff also suffered
great pain and anguish, both in mind ae boy and will in the future continue to suffer.
Plaintiff further expended and became liable for, and will expend and become liable for,
large sums of money for medical care and services endeavoring to become healed and
cured of said injuries.

WHEREFORE, the Plaintiff, Paul Torgersen, prays for judgment against the
Defendants, Siemens Building Technologies, Inc., Siemens Industry, Inc., Siemens

(178854071) 4
Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 6 of 7 PagelD #:7

ps

Corporation and Siemens Energy & Automation, Inc., in an amount in excess of Fifty
Thousand Dollars ($50,000.00) plus costs.
GWC Injury Lawyers LLC

One of Plaintiffs Attorneys

Daniel H. Streckert

GWC Injury Lawyers LLC

One E. Wacker Drive, Suite 3800
Chicago, IL 60601

P: 312/464-1200 F: 312/464-1212
dstreckert@gwclaw.com

#63626

[1788S40/1] 5

 
Case: 1:19-cv-04975 Document #: 1-1 Filed: 07/24/19 Page 7 of 7 PagelD #:7

*

se ’
# 63626 DHS/17-589
IN THE CIRCUIT COURT OF THE 19™ JUDICIAL CIRCUIT
LAKE COUNTY, ILLINOIS
PAUL TORGERSEN. )
)
Plaintiff, )
vs. )
) NO:
SIEMENS BUILDING TECHNOLOGIES, INC., )
SIEMENS INDUSTRY, INC., )
SIEMENS CORPORATION, ) JURY DEMAND
SIEMENS ENERGY & AUTOMATION, INC. )
)
Defendants. )

 

Pursuant to Supreme Court Rule 222(b) the damages sought by the Plaintiff is in

excess of $50,000.00.

Daniel H. Streckert

GWC Injury Lawyer LLC

Attorneys for the Plaintiff

One East Wacker Drive, Suite 3800
Chicago, IL 60601

#63626

P: 312/464-1200
F; 312/464-1212

[X] Under penalties as provided by law pursuant to 735 ILCS 5/1-109(1999), I certify that the
statements set forth herein are true and correct.

[1788540/1) 6
